436 F.2d 975
John William FARR, Appellant,v.UNITED STATES of America, Appellee.
No. 20437.
United States Court of Appeals, Eighth Circuit.
February 5, 1971.

Appeal from the United States District Court for the Western District of Missouri; Elmo B. Hunter, Judge.
John William Farr, pro se.
Bert C. Hurn, U. S. Atty., and Frederick O. Griffin, Jr., Asst. U. S. Atty., Kansas City, Mo., for appellee.
Before GIBSON and BRIGHT, Circuit Judges, and McMANUS, Chief District Judge.
PER CURIAM.


1
Petitioner John William Farr, an inmate of the United States Penitentiary at Atlanta, Georgia, filed a motion under 28 U.S.C. § 2255 to set aside two judgments of conviction and to vacate sentences. Petitioner's convictions and sentences, totalling a term of twenty-five years imprisonment, followed his guilty pleas in the Western District of Missouri in 1955 on charges of bank robbery in violation of 18 U.S.C. § 2113. Petitioner alleged that the proceedings at which the district judge accepted his pleas of guilty failed to comply with the Federal Rules of Criminal Procedure, specifically Rule 7(a) (waiver of indictment) and Rule 11 (guilty pleas). In denying petitioner's § 2255 motion, the district court, Judge Elmo B. Hunter, carefully and adequately demonstrated why appellant Farr is entitled to no relief. Farr v. United States, 314 F.Supp. 1125 (W. D.Mo. 1970). We adopt that opinion on appeal.


2
Affirmed.